Citation Nr: 1703322	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO.  05-37 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for a right ankle disability, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from November 1973 to October 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2005 (right knee) and April 2010 (right ankle) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran provided testimony at a Travel Board hearing in March 2011.  A transcript of the hearing is of record, but the Veterans Law Judge (VLJ) who conducted the hearing is no longer employed at the Board.  In October 2012, the Veteran indicated that he wished to have another hearing, and the case was remanded in November 2012 to afford the Veteran the requested hearing.  Accordingly, the Veteran testified at another Board hearing in March 2013 before the undersigned VLJ.  A transcript of the hearing has been associated with the record on appeal.  In a May 2016 statement, the Veteran requested another Board hearing via videoconference.  The Veteran provided no rationale for his requested hearing.  The applicable regulation grants the Veteran the right to a hearing, which he has already been afforded. Accordingly, the Board concludes that another Board hearing is not warranted.  See 38 C.F.R. § 20.700.  

In August 2011 and May 2013, the Board remanded the claims for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Unfortunately, the Board finds that further development is warranted before the claims on appeal may be properly adjudicated.

The Veteran is seeking service connection for right knee and right ankle disabilities, to include as secondary to a service-connected disability.  Specifically, the Veteran contends that his right knee disability is either caused or aggravated by overcompensating for his service-connected left knee disability.  He stated that the right ankle disability is caused or aggravated by the right knee condition.  He also stated that the claimed disabilities are secondary to his claim for service connection for pes planus.  

In the May 2013 remand, the Board found that the claim for service connection for pes planus was inextricably intertwined with the claims for service connection for right knee and right ankle disabilities and should be adjudicated on remand prior to the adjudicating the claims on appeal.  In a July 2014 rating decision, the RO denied service connection for pes planus.  The Veteran did not appeal the RO's decision.   Thus, Board does not have any further jurisdiction over this issue.    

However, the Board also remanded the claims in May 2013 for further VA examination and opinion.  Significantly, the Board found that a September 2012 VA examiner did not properly address the claims on a direct incurrence or secondary service connection basis.  (Regardless of whether service connection for pes planus was granted, the issue of whether the claimed disorders are secondary to the service-connected left knee disability remained on appeal).    

Accordingly, VA examinations of the right knee and right ankle were conducted in December 2015.  In a December 2015 medical opinion, the VA examiner opined that the Veteran's right knee and right ankle disabilities were not incurred in or related to any incident of service and provided adequate rationales for the opinions.  However, the examiner did not to address the claims on a secondary service connection basis (either on a causation or aggravation basis) as requested by the Board in the May 2013 remand directives.  

In light of the above deficiency, the Board finds that further VA opinion is warranted.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The claims files should be forwarded to the VA examiner who examined the Veteran in December 2015. (If the examiner is not available, the claims file should be referred to another qualified examiner for the requested opinions.)  After a review of the entire record, including a copy of this Remand, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's right knee and/or right ankle disability(ies) were/was caused or aggravated by the service-connected left knee disability, to include his contentions of overcompensating for his service-connected left knee disability.

The term "aggravation" means a permanent increase in the underlying disability beyond the natural progression of the disease, as contrasted to a temporary worsening of symptoms.

A complete rationale for any opinion should be provided.     

2.  When the development requested has been completed, the claims should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




